DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 09/02/2022 is acknowledged.  Claims 1-20 are pending in the application and have been examined.

The Applicant’s amendment to overcome claim objections have been accepted by the Examiner. All claim objections detailed in the Office action mailed on 06/02/2022 have been withdrawn in view of the amendment.

In the amendment filed on 09/02/2022, it is noted that the Applicant has not made any response to claim interpretation under 35 U. S. C. §112(f) detailed in the Office action mailed on 06/02/2022. Consequently, it is believed that the Applicant has accepted the interpretation of the claim set under 35 U. S. C. §112(f) as detailed in the Office action mailed on 06/02/2022.

The Applicant states that the amendments to the claims are fully supported by paragraphs [0003], [0004] and [0032] of the originally filed specification. 
Paragraph [0003] refers to “A 3D laser scanner … steers a beam of light to a non-cooperative target such as a diffusely scattering surface of an object.”
Paragraph [0004] refers to “… data points are obtained by transmitting a beam of light onto the objects and collecting the reflected or scattered light to determine the distance, …”. It is noted that there is no reference to a diffuse surface in paragraph [0004].
Paragraph [0032] refers to “A reflected light beam 56 is reflected from the environment by an object 58. The reflected or scattered light is intercepted by the rotary mirror 50 and directed into a light receiver 60.” It is noted that there is no reference to a diffuse surface in paragraph [0032].

In response to the limitations cited by the Applicant, the Examiner responds that prior art Steffey et al (US 2013/0229512 A1) discloses in paragraph [0003] “… total station, which is most often used in surveying applications, may be used to measure the coordinates of diffusely scattering or retroreflective targets (i.e. diffusely scattering targets or retroreflective targets).

With regard to the Applicants arguments/remarks:
“The Examiner looks to Steffey for teaching "a laser scanner device" as recited inter alia in Claims 1, 8, and 15. Claims 1, 8, and 15 as amended recite inter alia "a laser scanner device ... including ... a first emitter for launching a first light beam from the laser scanner onto a diffuse surface ... [and] ... a camera positioned and oriented to acquire an image in the direction of the first light beam after it reflects off of the diffuse surface and is intercepted by the mirror."” 

The Examiner responds that prior art Zweigle et al (US 2015/0160343 A1) cited in the PTO-892 mailed with the Office action of 06/02/2022 teaches of “a laser scanner device 20 ... including ... a first emitter 28 for launching a first light beam 30 from the laser scanner 20 onto a diffuse surface (see paragraph [0003])... [and] ... a camera 112 positioned and oriented to acquire an image in the direction of the first light beam after it reflects off of the diffuse surface 34 and is intercepted by the mirror 26” (see paragraphs [0034]-[0036] and [0047]; Figures 1-3).  A rejection under 35 U. S. C. §103 based on Steffey et al in view of Zweigle et al is the subject of this Office action.

With regard to the Applicants arguments/remarks:

“Steffey is directed to a method for using a handheld appliance to select, lock onto, and track a retroreflector with a laser tracker. (Steffey; Title.) The laser tracker described in Steffey uses retroreflector targets (see for example, retroreflector 26 and retroreflector 28 in FIG. 8 and FIGs. 10-12 in Steffey.) Applicant respectfully submits that receiving and reflecting a light beam using a retroreflector target as described in Steffey is not the same as, nor does it suggest "launching a first light beam from the laser scanner onto a diffuse surface ... [and] ... acquire an image in the direction of the first light beam after it reflects off of the diffuse surface and is intercepted by the mirror" as recited inter alia in Claims 1, 8, and 15.”

The Examiner responds that Steffey et al in view of Zweigle et al teaches all claim limitations as detailed in section 7 above and the same rationale applies mutatis mtandis.
It is noted that the claimed diffuse surface is simply an external target and not a structural part of the claimed laser scanner and has been treated as such.

The Applicant’s amendment of the claims has necessitated the Examiner to introduce new grounds for rejection and make this office action FINAL.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Steffey et al (US 2013/0229512 A1) in view of Zweigle et al (US 2015/0160343 A1).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02. 
Steffey et al teaches of a rotatable laser scanner device comprising a camera 52 that directly captures the reflected light from a diffuse surface/target wherein the emitted light path is not the same as reflected light path. Zweigle et al teaches of a laser scanner device comprising a camera that captures the reflected light from a diffuse surface/target after being intercepted by a mirror wherein the emitted light path is the same as reflected light path. It would have been obvious to incorporate Zweigle’s teaching into Steffey’s system due to the fact that returning the reflected light along the same path as that of the emitted light would improve measurement accuracy because commonly aligned light paths would minimize any error due to variation in light paths.

Claim 1 is rejected because:
Steffey et al (Steffey hereinafter) teaches of a laser scanner system (see paragraph [0002]) comprising: a laser scanner device 10 (see Figures 4-6, 10) rotatable around a first axis and including a mirror rotatable around a second axis (see reference to mirror that rotates about azimuth axis 20 and zenith axis 18 in paragraph [0036]), a first emitter 54 for launching a first light beam from the laser scanner 10 (see paragraph [0032]; Figure 1), a distance meter (see paragraphs [0002], [0007], [0016]; claim 1) a first angular encoder for measuring a first angle of rotation of the laser scanner about the first axis, a second angular encoder for measuring a second angle of rotation of the mirror about the second axis (see paragraphs [0006], [0030], [[37], [0040], [0041]), a camera 52 (see paragraphs [0009], [0012]-[0014], [0016], [0032], [0033], [0045], [0053]; Figures 1 and 5) positioned and oriented to acquire an image in the direction of the first light beam after it reflects off of the mirror, and one or more first processors (see paragraphs [0016], [0037], [0040]) and a mobile computing device 510, 610 (see reference to hand held appliance in paragraphs [0051], [0052]; Figures 10 and 12) operably coupled for communication to the laser scanner 10 (see paragraphs [0051], [0052]; Figures 10 and 12), the mobile computing device 510, 610 including a sensor 525, 625 (see Figures 10 and 12) to detect movement of the mobile computing device 510, 610, and one or more second processors (in the handheld appliance/smart phone – paragraphs [0053], [0055]) that are responsive to executable computer instructions, the executable computer instructions (see Figure 7) when executed on the one or more second processors perform a method comprising: connecting to the laser scanner 10 to transmit signals therebetween (wireless signal from transceiver 515 – paragraph [0052]; Figure 10); detecting, by the sensor 525, 625 (see IMU in paragraphs [[0052], [0053]; Figures 10 and 12), a motion of the mobile computing device 510, 610; and causing the laser scanner 10 to modify at least one of the first angle of rotation of the laser scanner about the first axis and the second angle of rotation of the mirror about the second axis in response to detecting the motion of the mobile computing device (see paragraph [0052]). The motion detected by the IMU 525 in the handheld device 510 is transmitted to the laser scanner device 10 which steers/modifies the direction of the laser beam 46 (Figure 10) by at least one of the first angle of rotation of the laser scanner 10 about the first axis 20 and the second angle of rotation of the mirror about the second axis 18 in response to detecting the motion of the mobile computing device 525 from a first target 26 to a second target 28 based on said motion detected by the sensor/IMU 525 in the mobile computing device/handheld device 510 (see paragraphs [0051]-[0055]; Figures 1, 3, 7, 10 and 12).  

    PNG
    media_image1.png
    615
    741
    media_image1.png
    Greyscale

However, Steffey does not teach of a camera positioned and oriented to acquire an image in the direction of the first light beam after it reflects off of the (external) diffuse surface and is intercepted by a mirror in a laser scanner device for making measurements in 3D space.

Zweigle et al (Zweigle hereinafter) teaches of “a laser scanner device 20 ... including ... a first emitter 28 for launching a first light beam 30 from the laser scanner 20 onto a diffuse surface (see paragraph [0003])... [and] ... a camera 112 positioned and oriented to acquire an image in the direction of the first light beam after it reflects off of the diffuse surface 34 and is intercepted by the mirror 26” (see paragraphs [0034]-[0036] and [0047]; Figures 1-3).  

    PNG
    media_image2.png
    459
    625
    media_image2.png
    Greyscale



In view of Zweigle’s teaching, it would have been obvious to incorporate Zweigle’s teaching into Steffey’s system due to the fact that returning the reflected light along the same path as that of the emitted light would improve measurement accuracy because commonly aligned light paths would minimize any error due to variation in light paths.

Regarding claim 2, Steffey teaches that the causing comprises the mobile computing device/handheld device 510, 610 (see paragraph [0052], [0053]; Figure 10 and 12) notifying the laser scanner 10 about the detected motion (by the IMU 525, 625) and the laser scanner 10 modifying at least one of the first angle of rotation of the laser scanner about the first axis 20 and the second angle of rotation of the mirror about the second axis 18 responsive to the notifying and to the detected motion.  The motion detected by the IMU 525 in the handheld device 510 is transmitted to the laser scanner device 10 which steers/modifies the direction of the laser beam 46 (Figure 10) by at least one of the first angle of rotation of the laser scanner 10 about the first axis 20 and the second angle of rotation of the mirror about the second axis 18 in response to detecting the motion of the mobile computing device 525 from a first target 26 to a second target 28 based on said motion detected by the sensor/IMU 525 in the mobile computing device/handheld device 510 (see reference to steering mechanism in paragraph [0036] and reference to how the mobile computing device/handheld device/smart phone 510, 610 comprising a sensor/IMU 525, 625 senses motion, and transmits data/commands to the laser scanner device 10 to control/steer the rotation of mirror(s) to direct a laser beam from a first target to a second target, in paragraphs [0044], [0045], [0051]-[0055]; Figures 1, 3, 7, 10 and 12). 

Regarding claim 3, Steffey teaches of displaying on a display 635 of the mobile computing device 610 the image 638 acquired from the camera 645 (see paragraph [0053]; Figure 12). 

Regarding claim 4, Steffey teaches that the laser scanner 10 modifies the first angle of rotation of the laser scanner about the first axis 20 based at least in part on the motion being a movement of the mobile computing device 510, 610 (see paragraphs [0051]- [0053]).  In paragraph [0051] Steffey discloses:
“IMUs are devices that provide information about linear or rotational motion or position as a result of inertial sensors. Examples of inertial sensors are accelerometers (which are the same thing as inclinometers), gyroscopes, magnetometers (compasses), and global positioning system (GPS) devices. It is commonplace today for smart phones to contain a three-dimensional accelerometer, a three-dimensional gyroscope, a compass, and a GPS. By establishing an initial position of an IMU in relation to a laser tracker, it is possible to get a relatively good estimate of position of the IMU over some time. For example, an initial position of an IMU in a cell phone may easily be obtained if an operator has the smart phone in a shirt pocket while a retroreflector target is being measured by the tracker. The smart phone then has the approximate three-dimensional coordinates of the measured retroreflector target. As the operator moves around, the IMU in the cell phone can provide an updated estimate of the retroreflector position.”

With an operator having the smart phone/mobile computing device in his/her possession and the operator moving around, the motion of the operator may be around a third axis or a fourth axis, which is detected by the three-dimensional accelerometer/IMU and the data/information is transmitted to the laser scanning device 10 which modifies/steers the mirror(s) from a first target to a second target based on the motion sensed by the three-dimensional accelerometer/IMU (see paragraphs [0051]-[0055]; Figures 10 and 12).  

Regarding claim 5, Steffey teaches that an amount that the laser scanner modifies the first angle of rotation or the second angle of rotation is based at least in part on a magnitude of the detected motion because Steffey discloses in paragraph [0051] that “As the operator moves around, the IMU in the cell phone can provide an updated estimate of the retroreflector position.” With the position/orientation being detected by the sensor/ three-dimensional accelerometer, and being updated, the amount that the laser scanner modifies the first angle of rotation or the second angle of rotation is based at least in part on updated magnitude of the detected motion. 

Regarding claim 6, Steffey teaches that the sensor 510 is an accelerometer (see paragraph [0051]). 

Regarding claim 7, Steffey teaches that the mobile computing device 510 is operably coupled for communication to the laser scanner 10 via a computer network (see paragraphs [0034], [0039], [0042]). 

Claim 8 is rejected for the same reasons of rejection of claim 1 as detailed above because claim 8 is directed to a method of using the system/apparatus of claim 1 and has limitations that are similar or identical to that claimed in claim 1. 

Regarding claim 9, Steffey teaches that the causing comprises the mobile computing device 510 notifying (via a transceiver 515 in Figure 10) the laser scanner 10 about the detected motion and the laser scanner 10 modifying at least one of the first angle of rotation of the laser scanner about the first axis 20 and the second angle of rotation of the mirror about the second axis 18 responsive to the notifying and to the detected motion (see steps 740, 745 and 750 in Figure 7; paragraphs [0046]-[0047], [0051]-[0052]). 

Claim 10 is rejected for the same reasons of rejection of claims 8 and 3 as detailed above because claim 10 depends on claim 8 and has limitations that are similar or identical to that claimed in claim 3. Thus, claim 10 is anticipated by Steffey.

Claim 11 is rejected for the same reasons of rejection of claims 8 and 4 as detailed above because claim 11 depends on claim 8 and has limitations that are similar or identical to that claimed in claim 4. 

Claim 12 is rejected for the same reasons of rejection of claims 8 and 5 as detailed above because claim 12 depends on claim 8 and has limitations that are similar or identical to that claimed in claim 5. 

Claim 13 is rejected for the same reasons of rejection of claims 8 and 6 as detailed above because claim 13 depends on claim 8 and has limitations that are similar or identical to that claimed in claim 6. 

Claim 14 is rejected for the same reasons of rejection of claims 8 and 7 as detailed above because claim 14 depends on claim 8 and has limitations that are similar or identical to that claimed in claim 7.

Claims 15-20 are rejected for the same reasons of rejection of claims 1-7 as detailed above because claims 15-20 comprise of limitations that are similar or identical to that claimed in claims 1-7 but with different combinations of various limitations claimed in claims 1-7 (see rejections of claims 1-7 above; prior art Steffey’s paragraphs [0030]-[0055]). 

Final Rejection

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Status/Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roy M. Punnoose whose telephone number is 571-272-2427 or Fax number 571-273-2427.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROY M PUNNOOSE/ 
Primary Examiner 
Art Unit 2886